Title: II. From Gideon Granger, [31 December 1801]
From: Granger, Gideon
To: Jefferson, Thomas


            
              [31 Dec. 1801]
            
            G Granger presents his compliments to The Presidt. and assures him he has carefully & attentively perused the inclosed Address & Answer—The answer will undoubtedly give great Offence to the established Clergy of New England while it will delight the Dissenters as they are called. It is but a declaration of Truths which are in fact felt by a great Majority of New England, & publicly acknowledged by near half of the People of Connecticut; It may however occasion a temporary Spasm among the Established Religionists yet his mind approves of it, because it will “germinate among the People” and in time fix “their political Tenets”—He cannot therefore wish a Sentence changed, or a Sentiment expressed equivocally—A more fortunate time can never be expected.—
          